Name: Commission Implementing Regulation (EU) NoÃ 303/2014 of 25Ã March 2014 amending Council Regulation (EC) NoÃ 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Implementing Regulation
 Subject Matter: trade;  America;  EU finance;  international trade;  tariff policy;  competition
 Date Published: nan

 26.3.2014 EN Official Journal of the European Union L 90/6 COMMISSION IMPLEMENTING REGULATION (EU) No 303/2014 of 25 March 2014 amending Council Regulation (EC) No 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 673/2005 of 25 April 2005 establishing additional customs duties on imports of certain products originating in the United States of America (1), and in particular Article 3 thereof, Whereas: (1) As a result of the United States failure to bring the Continued Dumping and Subsidy Offset Act (CDSOA) in compliance with its obligations under the World Trade Organization (WTO) agreements, Regulation (EC) No 673/2005 imposed a 15 % ad valorem additional customs duty on imports of certain products originating in the United States of America as from 1 May 2005. In conformity with the WTO authorisation to suspend the application of concessions to the United States, the Commission is to adjust the level of suspension annually to the level of nullification or impairment caused by the CDSOA to the European Union at that time. (2) The CDSOA disbursements for the most recent year for which data are available relate to the distribution of anti-dumping and countervailing duties collected during the Fiscal Year 2013 (1 October 2012-30 September 2013). On the basis of the data published by the United States Customs and Border Protection, the level of nullification or impairment caused to the Union is calculated at USD 872685. (3) The level of nullification or impairment and consequently of suspension has decreased. However, the level of suspension cannot be adjusted to the level of nullification or impairment by adding or removing products from the list in Annex I to Regulation (EC) No 673/2005. As a consequence, in accordance with Article 3(1)(e) of that Regulation, the Commission should keep the list of products in Annex I unchanged and amend the rate of the additional duty in order to adjust the level of suspension to the level of nullification or impairment. The three products listed in Annex I should therefore be maintained on the list and the rate of additional import duty should be amended and set at 0,35 %. (4) The effect of a 0,35 % ad valorem additional import duty on imports from the United States of the products in Annex I represents, over one year, a value of trade that does not exceed USD 872 685. (5) To make sure that there are no delays in the application of the amended rate of additional import duty, this Regulation should enter into force on the day of its publication. (6) Regulation (EC) No 673/2005 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion delivered by the Committee on Trade Retaliation, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 673/2005 is amended as follows: (1) Article 2 is replaced by the following: Article 2 An ad valorem duty of 0,35 % additional to the customs duty applicable under Council Regulation (EEC) No 2913/92 (2) shall be imposed on the products originating in the United States of America listed in Annex I to this Regulation. (2) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 110, 30.4.2005, p. 1. (2) OJ L 302, 19.10.1992, p. 1.; ANNEX ANNEX I The products on which additional duties are to apply are identified by their eight-digit CN codes. The description of products classified under these codes can be found in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) as amended by Regulation (EC) No 1810/2004 (2). 0710 40 00 9003 19 30 8705 10 00 6204 62 31 (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 327, 30.10.2004, p. 1.